DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 15, 2019 and February 9, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 4-7 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a power screwdriver. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the forward end part of the bit supporting sleeve is in endwise contact with the suction nozzle via a seal element such that there is no axial overlap between the bit supporting sleeve and the suction nozzle (as in claim 4), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Hoskins (4924732), Katsunuma et al. (8671803) and Sungkhaphon et al. (9737979). 
Hoskins discloses a power screw driver (Figure 1), comprising: a housing (32) having a vacuum chamber (formed from 63, 64 and 40, Figure 1)  arranged to communicate with a source of sub-atmospheric pressure (at 86 or at “vacuum pump” Figure 1),  a motor (10), a drive spindle (50), a screw engaging bit (formed from 52 and  The examiner notes that there is no teaching or suggestion in the prior art to provide; the forward end part of the bit supporting sleeve is in endwise contact with the suction nozzle via a seal element such that there is no axial overlap between the bit supporting sleeve and the suction nozzle, nor would it have been obvious to modify the forward end part of the bit supporting sleeve, of Hoskins, in such a manner because it would destroy the operation of non-sealingly seating against the surface of the workpiece from opening (70d, Figure 6 and Column 4, Lines 35-49). 
 (Figure 2) such that there is no axial overlap between the bit supporting sleeve and the suction nozzle, the suction nozzle (12) comprises least one longitudinal internal passage (passage within 12, Figure 5) arranged in an inner surface of the suction nozzle (Figure 5), the bit supporting sleeve (11 or 11a) comprises at least one longitudinal internal passage (passage within 11 or 11a, Figure 5) arranged in an inner surface of the bit supporting sleeve (Figure 5) and extending from the rear end part to the forward end part of the bit supporting sleeve to communicate with the at least one longitudinal internal passage in the suction nozzle (Figures 1 and 5), and the at least one longitudinal internal passage of the bit supporting sleeve extends from the vacuum chamber to the suction nozzle (Figures 1-7), but lacks having, the rear end part of the bit supporting sleeve being surrounded by the vacuum chamber, and having the forward end part of the bit supporting sleeve being in endwise contact with the suction nozzle via a seal element such that there is no axial overlap between the bit supporting sleeve and the suction nozzle. The examiner notes that there is no teaching or suggestion in the prior art to  rear end part of the bit supporting sleeve of Katsunuma et al.  with a rear end part of the bit supporting sleeve being surrounded by the vacuum chamber, because such hindsight would significantly change how the device operates in connecting to suction device (Figure 1). 
Sungkhaphon et al. show that it is known in the art to attach a suction nozzle (106) to a bit supporting sleeve (110) via bearings (104), however, such an attachment provides axial overlapping between the suction nozzle and the bit supporting sleeve (Figure 3). Again, there has been no prior art found that teach or suggest of providing the forward end part of the bit supporting sleeve is in endwise contact with the suction nozzle via a seal element such that there is no axial overlap between the bit supporting sleeve and the suction nozzle. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723